[Cite as In re J.M.G., 2013-Ohio-2693.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA



                              JOURNAL ENTRY AND OPINION
                                       No. 98990




                                        IN RE: J.M.G.
                                      A MINOR CHILD

                                 [Appeal by: R.B., Father]



                                          JUDGMENT:
                                           AFFIRMED



                                     Civil Appeal from the
                            Cuyahoga County Court of Common Pleas
                                       Juvenile Division
                                    Case No. SU 09722663

        BEFORE: Rocco, J., Boyle, P.J., and Kilbane, J.

        RELEASED AND JOURNALIZED: June 27, 2013
ATTORNEYS FOR APPELLANT

Deanna L. DiPetta
Victoria A. Glowacki
Andrew A. Zashin
Zashin & Rich Co., L.P.A.
55 Public Square, 4th Floor
Cleveland, Ohio 44113


ATTORNEY FOR APPELLEE J.G.

Patrick M. Farrell
Patrick M. Farrell Co., L.P.A.
600 East Granger Road, 2nd Floor
Brooklyn Heights, Ohio 44131

ATTORNEYS FOR C.J.F.S.

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Joseph C. Young
Assistant County Prosecutor
C.J.F.S.
P.O. Box 93894
Cleveland, Ohio 44101-5984
KENNETH A. ROCCO, J.:

       {¶1} Obligor-appellant R.B. appeals from the judgment of the Cuyahoga County

Court of Common Pleas, Juvenile Division, ordering R.B. to pay $3,908.15 in monthly

child support to obligee-appellee, J.G., for the support of their minor child, J.M.G.   For

the reasons that follow, we affirm the trial court’s judgment.

Factual and Procedural Background

       {¶2} J.M.G. was born on August 3, 2008. After the child was born, R.B. filed a

custody case in the Cuyahoga County Court of Common Pleas, Juvenile Division

(Cuyahoga C.P. No. PR 09705332), for the purpose of determining custody and

companionship rights with respect to J.M.G. On June 22, 2009, while the custody action

was pending, the Cuyahoga County Child Support Enforcement Agency (“CSEA”) issued

an administrative child support order requiring R.B. to pay J.G. $4,528.11 a month, plus a

2 percent processing fee, for child support for J.M.G. and to provide medical insurance

for the child. On July 21, 2009, R.B. filed objections to the CSEA’s administrative child

support order, along with a motion to modify support and a motion to stay enforcement of

the administrative child support order, in the pending custody case.

       {¶3} By magistrate’s order in the custody case, entered on September 19, 2009,

R.B. was found not to have properly perfected his objections to the administrative child

support order.   He was granted leave until October 19, 2009, to amend and correct the

deficiencies with his objections.   R.B. contends that his counsel never received a copy of

the September 19, 2009 order and did not learn of the order until a subsequent pretrial in
the custody matter. In any event, R.B. failed to comply with the September 19, 2009

order.       Accordingly, on December 30, 2009, the trial court entered a judgment entry in

the custody case, dismissing R.B.’s objections to the administrative child support order

without prejudice.       The administrative child support order then went into effect. 1

         {¶4} On December 8, 2009, prior to the dismissal of his objections in the custody

action, R.B. filed the support action that is the subject of this appeal (Cuyahoga C.P. No.

SU 09772663), in which he refiled the objections to the administrative order, motion to

modify support, and motion to stay enforcement of the administrative child support order

that he had previously filed in the custody case, along with an application to adopt

administrative order, an application to determine child support, and a motion to correct

child support arrearage and determine overpayment.             R.B. argued that his monthly child

support payment as set forth in the administrative order was excessive and that the

CSEA’s calculation of the parties’ child support obligations violated R.C. 3119.04(B).

R.B. also argued that his annual income had decreased, and was expected to continue to

decrease, as a result of tort reform and a decision issued by the Ohio Supreme Court that

limited claims in his primary area of practice.



         With the exception of R.B.’s objections to the CSEA’s administrative child support order,
         1

motion to modify support, and motion to stay enforcement of the administrative child support order
filed on July 19, 2009, none of the documents from the custody case, including the magistrate’s
September 19, 2009 order (requiring R.B. to correct certain deficiencies with his objections) nor the
December 30, 2009 judgment entry (dismissing his objections) is included in the record in this case.
Accordingly, this recitation of the facts, as it relates to the custody case, is based on the undisputed
facts as set forth in the briefs of the parties and the trial court’s August 27, 2012 judgment entry in
this case.
       {¶5} On October 6, 2010 and November 30, 2010, the magistrate held hearings on

the motions. On July 11, 2011, the magistrate issued a decision (1) denying R.B.’s

objections to the administrative order on the basis of res judicata, and (2) denying R.B.’s

motion to modify his child support obligation on the ground that R.B. had failed to prove

a change in circumstances sufficient to warrant a modification of the child support order.

Under the magistrate’s decision, R.B.’s monthly child support obligation of $4,528.11

(plus fee) remained unchanged. On July 25, 2011, R.B. filed “preliminary objections” to

the magistrate’s decision. Without ruling on R.B.’s objections, on October 5, 2011, the

trial court entered judgment on the magistrate’s decision, adopting the magistrate’s

decision in full.

       {¶6} On October 27, 2011, R.B. filed an appeal with this court.     The appeal was

dismissed for lack of a final, appealable order and remanded to the trial court.     Upon

remand, the trial court permitted the parties to submit supplemental objections to the

magistrate’s decision. In his preliminary and supplemental objections, R.B. objected to

the magistrate’s recommended denial of his December 8, 2009 objections to the

administrative child support order, arguing that (1) denial of his objections would elevate

“form over substance” and violate due process, and (2) the December 30, 2009 dismissal

of his July 21, 2009 objections had no res judicata effect. R.B. also objected to the

magistrate’s recommended denial of his motion to modify his child support obligation,

arguing that (1) the court abused its discretion in determining that there had not been a

sufficient change in circumstances to warrant modification of the child support order, (2)
additional income should have been imputed to J.G., and (3) the calculation of his child

support obligation did not comply with R.C. 3119.04(B) and 3119.22.

         {¶7} On August 27, 2012, the trial court issued a judgment entry, ruling on each of

R.B.’s objections and adopting the magistrate’s decision in part and modifying it in part.

With respect to R.B.’s objections to the administrative child support order, the trial court

determined that it had “no jurisdiction over the matters dealt with in [the custody matter]”

and that R.B.’s objections to the administrative order filed on December 8, 2009, were

untimely, having been filed outside the 30-day time period prescribed by R.C. 3111.84.

As such, R.B.’s objections were denied. With respect to R.B.’s motion to modify the

administrative child support order, the trial court determined that R.B. had demonstrated a

significant change in circumstances sufficient to warrant modification of the child support

order.    Using the extrapolation method of computing child support, the trial court

determined the parties’ child support obligations (including $50,000 in income imputed to

J.G.) by completing the basic child support computation worksheet based on the parties’

combined gross income.      Concluding that there was a greater than 10 percent difference

between R.B.’s child support obligation as computed on the worksheet and the child

support ordered in the June 22, 2009 child support administrative order, the trial court

held that R.B. was entitled to a modification of his child support obligation.     The trial

court ordered R.B. to pay monthly child support of $3,908.15 if he provided health

insurance for J.M.G., and $4,026.77 in monthly child support if health insurance was not

provided.
     {¶8} R.B. appeals the trial court’s judgment, raising seven assignments of error:

     FIRST ASSIGNMENT OF ERROR
     The trial court erred in finding that the magistrate’s decision was minimally
     sufficient so that it could conduct the independent review thereof as
     required by Civil Rule 53 and Juvenile Rule 40.

     SECOND ASSIGNMENT OF ERROR
     The trial court erred in dismissing for lack of jurisdiction the appellant’s
     objections to the administrative child support order under the Ohio savings
     statute.

     THIRD ASSIGNMENT OF ERROR
     The trial court abused its discretion by dismissing the appellant’s objections
     to the administrative child support order and application to determine child
     support after appellant had corrected any procedural defects stated in the
     magistrate’s September 19, 2009 order.



     FOURTH ASSIGNMENT OF ERROR
     The trial court erred in finding that the child was entitled to the standard of
     living that he would have enjoyed if the parties married or resided together
     with the child.

     FIFTH ASSIGNMENT OF ERROR
     The trial court denied appellant his federal and Ohio constitutional due
     process right to a meaningful hearing at a meaningful time when it
     dismissed his objections to the administrative child support order and
     application to determine child support.

     SIXTH ASSIGNMENT OF ERROR
     The trial court abused its discretion by awarding child support in an amount
     exceeding the child’s current needs so as to, in effect, constitute an award of
     spousal support to appellee.

     SEVENTH ASSIGNMENT OF ERROR
     The trial court’s determination of appellant’s child support obligation is not

     supported by sufficient, competent evidence.

Standard of Review
      {¶9} We review a trial court’s ruling on objections to a magistrate’s decision for

abuse of discretion. Gobel v. Rivers, 8th Dist. No. 94148, 2010-Ohio-4493, ¶ 16. “In

so doing, we consider the trial court’s action with reference to the nature of the

underlying matter.”       Tabatabai v. Tabatabai, 9th Dist. No. 08CA0049-M,

2009-Ohio-3139, ¶ 18.    “Any claim of trial court error must be based on the actions of

the trial court, not on the magistrate’s findings or proposed decision.”       Mealey v.

Mealey, 9th Dist. No. 95CA0093, 1996 Ohio App. LEXIS 1828, *6 (May 8, 1996). A

trial court’s decision regarding a child support obligation will not be reversed on appeal

absent an abuse of discretion. Pauly v. Pauly, 80 Ohio St. 3d 386, 390, 686 N.E.2d 1108

(1997), citing Booth v. Booth, 44 Ohio St. 3d 142, 144, 541 N.E.2d 1028 (1989). An

abuse of discretion is more than an error of law or judgment; it implies that the trial

court’s attitude was unreasonable, arbitrary, or unconscionable.           Blakemore v.

Blakemore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983). It describes a judgment

neither comporting with the record, nor reason.   Klayman v. Luck, 8th Dist. Nos. 97074

and 97075, 2012-Ohio-3354, ¶ 12, citing State v. Ferranto, 112 Ohio St. 667, 676-678,

148 N.E. 362 (1925).      As long as the trial court’s decision is supported by some

competent, credible evidence, a reviewing court will not disturb it. Brokaw v. Brokaw,

8th Dist. No. 97477, 2012-Ohio-2630, ¶ 21, citing Masitto v. Masitto, 22 Ohio St. 3d 63,

488 N.E.2d 857 (1986).

Objections to Administrative Child Support Order
        {¶10} For ease of discussion, we address R.B.’s assignments of error out of order.

R.B.’s second, third, and fifth assignments of error relate to the trial court’s denial of his

objections to the CSEA’s administrative child support order. R.B. contends that the trial

court’s denial of his December 8, 2009 objections as untimely under R.C. 3111.84

violated the savings statute. R.B. further contends that the trial court’s denial of his

objections after he had corrected the procedural deficiencies with the objections

constituted an abuse of discretion and denied R.B. “a meaningful hearing at a meaningful

time” in violation of the due process clauses of the United States and Ohio Constitutions.2

 For the reasons that follow, R.B.’s arguments are meritless.

        {¶11} R.C. 3111.84 governs the filing of objections to administrative child support

orders. R.C. 3111.84 provides:

        The mother or father of a child who is the subject of an administrative
        support order may object to the order by bringing an action for the payment
        of support and provision for the child’s health care under section 2151.231
        of the Revised Code in the juvenile court or other court with jurisdiction

        2
          As noted above, neither the magistrate’s September 19, 2009 order, requiring R.B. to correct
certain deficiencies with his objections, nor the December 30, 2009 judgment entry in the custody
case, dismissing the objections based on R.B.’s failure to correct those deficiencies, is part of the
record in this case. Nor do we find anything in the record in this case (other than the conclusory
assertions of counsel) supporting R.B.’s contentions that he did not timely receive notice of the
magistrate’s September 19, 2009 order or that he promptly corrected the deficiencies with his
objections once he learned of the order. Accordingly, we have no way of assessing whether R.B.
corrected the deficiencies identified in the September 19, 2009 order. R.B. contends that the trial
court “mistakenly dismissed” his objections in the custody case because they “were filed under the
parties’ custody matter * * * instead of being filed in a matter that is designated ‘support’” and that he
“rectified * * * any procedural defects” simply by refiling his objections in this support action. The
trial court, however, observed that R.B. also failed to “(a) join all necessary parties, (b) designate the
parties, and (c) seek the appropriate relief,” “failings” that it described as “prejudicial to the other
parties” in the case.
       under section 2101.022 or 2301.03 of the Revised Code of the county in
       which the child support enforcement agency that employs the administrative
       officer is located. The action shall be brought not later than thirty days
       after the date of the issuance of the administrative support order. If neither
       the mother nor the father brings an action for the payment of support and
       provision for the child’s health care within that thirty-day period, the
       administrative support order is final and enforceable by a court and may be
       modified only as provided in Chapters 3119., 3121., and 3123. of the
       Revised Code.

       {¶12} In this case, it is undisputed that R.B.’s objections to the administrative child

support order were filed on December 8, 2009 — well outside the statutory 30-day time

frame for filing objections under R.C. 3111.84. Nonetheless, R.B. contends that the trial

court erred in denying his objections to the administrative child support order based on

Ohio’s savings statute. Specifically, R.B. contends that because R.C. 3111.84 requires

the bringing of an “action” to assert to an administrative support order, his July 21, 2009

and December 8, 2009 objections were “actions” within the meaning of Ohio’s savings

statute, R.C. 2305.19(A). R.C. 2305.19(A) provides, in relevant part:

       In any action that is commenced or attempted to be commenced
       * * * if the plaintiff fails otherwise than upon the merits, the plaintiff * * *
       may commence a new action within one year after the date of * * * the
       plaintiff’s failure otherwise than upon the merits or within the period of the
       original applicable statute of limitations, whichever occurs later.

Thus, R.B. argues that the savings statute “saved” his otherwise untimely December 8,

2009 objections, entitling him to refile his objections within one year of the trial court’s

dismissal of his July 21, 2009 objections without prejudice in the custody action.

       {¶13} R.B. did not raise his savings statute argument below.            Generally, an

appellate court will not consider a legal theory or issue a party failed to raise in the trial
court. See, e.g., State ex rel. Zollner v. Indus. Comm., 66 Ohio St. 3d 276, 278, 611
N.E.2d 830 (1993).      Even if, however, we were to consider R.B.’s savings statute

argument, it has no merit.

       {¶14} R.C. 2305.19 affords a plaintiff a limited time period within which to refile

a dismissed claim that would otherwise be time barred.     As an initial matter, we have

doubts as to whether the legislature intended the savings statute to apply to “actions”

raising objections to an administrative child support order. Compare United Tel. Credit

Union, Inc. v. Roberts, 115 Ohio St. 3d 464, 2007-Ohio-5247, 875 N.E.2d 927, ¶ 25

(savings statute does not apply to actions brought under R.C. 1733.361 because its

application would adversely affect the administration of conservatorship).   However, we

need not decide that issue in this case because R.B. did not otherwise satisfy the

requirements for application of the savings statute.

       {¶15} The savings statute applies where a second action is commenced “within

one year after the date of * * * the plaintiff’s failure otherwise than upon the merits.”

(Emphasis added.) R.C. 2305.19(A). R.B.’s December 8, 2009 objections, however,

were filed prior to the dismissal of his July 21, 2009 objections. Accordingly, the

savings statute does not “save” R.B.’s untimely December 8, 2009 objections.    See, e.g.,

GLA Water Mgt. Co. v. Univ. of Toledo, 10th Dist. No. 10AP-1129, 2011-Ohio-4655, ¶

17 (“‘the savings statute does not apply where a plaintiff files a second complaint before

failing otherwise than upon the merits in a previous complaint’”), quoting Windsor

House, Inc. v. Ohio Dept. of Job & Family Servs., 10th Dist. No. 09AP-584,
2010-Ohio-257, ¶ 19 (savings statute did not apply to plaintiff’s court of claims complaint

where plaintiff had not “failed otherwise than upon the merits” in the court of common

pleas before filing second action in the court of claims).       “Although courts liberally

construe the savings statute, a plaintiff must satisfy the criteria of the statute in order to

prevent circumvention of the statute of limitations and unfairness to defendants.”

Boozer v. Univ. of Cincinnati School of Law, 10th Dist. No. 05AP-1099,

2006-Ohio-2610, ¶ 32 (savings statute did not apply where plaintiff filed a second

complaint before failing otherwise than upon the merits on prior complaint), citing

Motorists Mut. Ins. Co. v. Huron Rd. Hosp., 73 Ohio St. 3d 391, 397, 653 N.E.2d 235

(1995). R.B.’s second assignment of error is overruled.

       {¶16} In his third and fifth assignments of error, R.B. contends that the trial court

abused its discretion in dismissing his objections to the administrative child support order

after he had “corrected any procedural defects” stated in the magistrate’s September 19,

2009 order. He further contends that the denial of his objections, without a hearing,

after he had corrected such “defects” denied him “a meaningful hearing at a meaningful

time” in violation of the due process clauses of the United States and Ohio Constitutions.



       {¶17} R.B.’s complaints regarding what allegedly occurred in the custody case —

e.g., his alleged non-receipt of the September 19, 2009 order, the requirement that he

refile his objections in a separate support action, and R.B.’s purported correction of the

“procedural defects” identified in the September 19, 2009 order prior to the dismissal of
his objections — are not the proper subject of this appeal. This appeal does not

involve the happenings or rulings in the custody case.

       {¶18} The trial court’s judgment in this case — the subject of this appeal —

was not based on what R.B. or the trial court did (or failed to do) in the custody case.

As the trial court aptly observed, this court “has no jurisdiction over matters dealt with in

[the child custody case].   If [R.B.] wished to challenge the [c]ourt’s actions in [the child

custody case], he was obligated to do so then and within that case.”

       {¶19} With respect to R.B.’s claim that he was denied a “meaningful opportunity

to be heard” concerning his objections to the administrative child support order, R.C.

3111.84 provided him such an opportunity. Under R.C. 3111.84, a parent who is the

subject of an administrative child support order may bring an action under R.C. 2151.231,

objecting to the administrative order. R.B., however, failed to perfect his objections in

accordance with the statutory scheme and then chose not to challenge the trial court’s

actions in the custody case at the appropriate time, within that case.

       {¶20} If R.B. disagreed with the September 19, 2009 order in the custody case or

the subsequent judgment entry dismissing his objections for non-compliance with that

order, he should have sought the appropriate relief at that time, in that case.      Having

failed to do so, he cannot claim the actions of the trial court in the custody case as errors

in this case. Accordingly, R.B.’s third and fifth assignments of error are overruled.

Calculation of Modified Child Support Obligation

       Independent Review of Magistrate’s Decision
       {¶21} R.B.’s remaining assignments of error relate to the trial court’s calculation

of R.B.’s modified child support obligation.       In his first assignment of error, R.B.

contends that the magistrate’s decision contained insufficient facts regarding J.M.G.’s

needs and the parties’ standard of living and that the trial court, therefore, could not have

conducted a proper independent review of the magistrate’s decision as required by Civ.R.

53 and Juv.R. 40. We disagree.

       {¶22} Under Juv.R. 40 and Civ.R. 53, when ruling on objections to a magistrate’s

decision, the trial court is required to conduct an “independent review” of the case,

having the “ultimate authority and responsibility over the [magistrate’s] findings and

rulings.” Hartt v. Munobe, 67 Ohio St. 3d 3, 5, 615 N.E.2d 617 (1993).         The trial court

must decide “‘whether the [magistrate] has properly determined the factual issues and

appropriately applied the law, and where the [magistrate] has failed to do so, the trial

court must substitute its judgment for that of the [magistrate].’” Gobel, 2010-Ohio-4493

at ¶ 16, quoting Inman v. Inman, 101 Ohio App. 3d 115, 118, 655 N.E.2d 199 (2d

Dist.1995).

       {¶23} It is generally presumed that the trial court properly conducted an

independent review of the magistrate’s decision unless the party asserting the error

affirmatively shows otherwise.      Hartt, 67 Ohio St. 3d at 7, 615 N.E.2d 617 (“An

appellate court reviewing a lower court’s judgment indulges in a presumption of

regularity of the proceedings below.”); see also In re R.J.G., 8th Dist. No. 87427,

2012-Ohio-3802, ¶ 26     (in reviewing a trial court’s decision, an appellate court presumes
that the trial court “did exactly what it said it did”), citing Figel v. Figel, 3d Dist. No.

10-08-14, 2009-Ohio-1659.

       {¶24} In this case, the trial court clearly stated in its August 27, 2012 judgment

entry that it had “made an independent review” of the magistrate’s decision, the parties’

respective objections and briefs, and the transcript and exhibits from the hearing upon

which the magistrate’s decision was issued.       The trial court further stated that the

magistrate’s decision, “when read in conjunction with the transcripts and the exhibits,”

was “minimally adequate” and that the record was, therefore, “sufficient for an

independent analysis and review.”      We do not find that the trial court erred in making

this determination.

       {¶25} The trial court then proceeded to address R.B.’s objections, providing

detailed, reasoned rulings with respect to each of R.B.’s objections and specifying the

facts — including facts relating to the parties’ income and expenses, the child’s needs,

and the parties’ lifestyles — supporting the trial court’s conclusions, demonstrating that

the trial court had a sufficient basis upon which to independently review the magistrate’s

decision.

              The “affirmative showing” required to rebut our general presumption
       requires “more than a mere inference”; it requires appellant to provide the
       reviewing court with specific facts demonstrating that the trial court failed to
       conduct an independent review of the magistrate’s findings. See, e.g., In re
       Taylor G., 6th Dist. No. L-05-1197, 2006-Ohio-1992, ¶ 21. R.B. has pointed to
       nothing in the record that would indicate that the trial court’s August 27, 2012
       judgment was not the result of a proper independent review of the magistrate’s
       decision. Accordingly, we overrule R.B.’s first assignment of error.      Use of
       Extrapolation Method to Calculate Modified Child Support Obligation
       {¶26} In his fourth and sixth assignments of error, R.B. challenges the trial court’s

use of the extrapolation method to calculate his modified child support obligation,

claiming that it resulted in an award that exceeds the child’s current needs and, in effect,

constitutes a “spousal support award.” As the party seeking a modification of the child

support order, R.B. “‘had the burden of proof to establish how the relevant factors would

support a modification of his child support obligation.’” Strimbu v. Strimbu, 11th Dist.

No. 2010-T-0104, 2011-Ohio-3629, ¶ 17, quoting Maguire v. Maguire, 9th Dist. No.

23581, 2007-Ohio-4531, ¶ 14. “‘[T]he trial court has no obligation to investigate and

develop evidence that the parties have failed to present.’” Id., quoting Maguire at ¶ 14.

       {¶27} When the combined income of the parties exceeds $150,000, as it does in

this case, R.C. 3119.04(B) controls the determination of the parents’ child support

obligation. R.C. 3119.04(B) provides in relevant part:

       If the combined gross income of both parents is greater than one hundred
       fifty thousand dollars per year, the court, with respect to a court child
       support order * * * shall determine the amount of the obligor’s child
       support obligation on a case-by-case basis and shall consider the needs and
       the standard of living of the children who are the subject of the child
       support order and of the parents. The court * * * shall compute a basic
       combined child support obligation that is no less than the obligation that
       would have been computed under the basic child support schedule and
       applicable worksheet for a combined gross income of one hundred fifty
       thousand dollars, unless the court * * * determines that it would be unjust or
       inappropriate and would not be in the best interest of the child, obligor, or
       obligee to order that amount. If the court * * * makes such a determination,
       it shall enter in the journal the figure, determination, and findings.

       {¶28} Under R.C. 3119.04(B), the amount of child support to be awarded is left

“‘entirely to the court’s discretion.’” Brownlee v. Brownlee, 8th Dist. Nos. 97037 and
97105, 2012-Ohio-1539, ¶ 26, quoting Cyr v. Cyr, 8th Dist. No. 84255, 2005-Ohio-504, ¶

54.   In determining an appropriate child support award, the trial court must, however,

consider “the needs and the standard of living of the children who are the subject of the

child support order and of the parents.” R.C. 3119.04(B).

       {¶29} Under R.C. 3119.04(B), the level of support for a combined gross income of

$150,000 is the “starting point” from which a trial court exercises its discretion in

determining an appropriate child support award in higher income cases.            Bajzer v.

Bajzer, 9th Dist. No. 25635, 2012-Ohio-252, ¶ 5. This is because R.C. 3119.04(B)

expressly prohibits a trial court from awarding less than that minimum unless it makes a

determination “that it would be unjust or inappropriate and would not be in the best

interest of the child, obligor, or obligee to order that amount.” Brownlee at ¶ 26. Child

support awards in excess of that minimum are, however, “anticipated by R.C. 3119.04(B)

and are not deviations.” Bajzer at ¶ 5.      The trial court is not required to make any

specific findings or to provide any explanation for its child support award unless it awards

less than the amount calculated for combined incomes of $150,000.        Brownlee at ¶ 26;

Cyr at ¶ 56.

       {¶30} In this case, the record reflects that R.B. is an attorney with an annual

income of $470,000 from his law practice.        He resides in a four-bedroom home in

Russell Township, Ohio, with his wife and their son, and, as the trial court described,

“lives an upscale life-style commensurate with his income.”           He has virtually no

relationship with J.M.G. In contrast, J.G. and J.M.G. live with her parents. J.G. is
unemployed, does not drive, and has no independent transportation.3 The trial court

found that J.M.G. lives a “basic” lifestyle with his mother and her parents in his

grandparents’ home and “is not experiencing the life-style commensurate with the

socio-economic status of his father.”        The record reflects that J.G.’s current child-related

expenses range from $1,520 to $3,470 a month, depending on which items are included as

child-related expenses.

       {¶31} Under the particular circumstances of this case, the trial court found it “fair

and equitable” to the parties and “in the best interests of the child” to use the

extrapolation method in computing child support, concluding that the extrapolation

method “allows for the child to be maintained at a standard of living to which he is

entitled.”   Upon review of the relevant law and the record before us, we cannot say that

the trial court abused its discretion in using the extrapolation method to compute R.B.’s

child support obligation in this case. Although a trial court is not required to use the

extrapolation method in calculating an award of child support award under R.C.

3119.04(B), it is not error for a trial court to use the extrapolation method in determining

a parent’s child support obligation in high income cases, so long as the trial court

otherwise complies with the requirements of R.C. 3119.04(B). Lanham v. Mierzwiak,

197 Ohio App. 3d 426, 2011-Ohio-6190, 967 N.E.2d 1256, ¶ 22 (6th Dist.) (“[A] trial

court [does not err] * * * if it used the extrapolation method to determine the amount of

       3
          Finding J.G. to be in good health, with employable skills as a dancer and insurance agent, the
trial court found her to be voluntarily unemployed and imputed an annual income of $50,000 to her in
calculating the parties’ child support obligations.
child support due.”); Cyr, 2005-Ohio-504 at ¶ 56 (“Nothing in [R.C. 3119.04(B) * * *

prohibits the [trial] court from using [extrapolation] to determine the amount of support

due in high income cases; it merely no longer mandates that the court use this method.”);

see also Bunkers v. Bunkers, 6th Dist. No. WD-06-030, 2007-Ohio-561, ¶ 23, citing

Kendall v. Kendall, 6th Dist. No. OT-04-004, 2005-Ohio-1777, ¶ 25.4

       {¶32} R.B. argues that a parent’s child support obligation “extends only to the

[child’s] ‘necessities,’” and that the amount of child support awarded should have,

therefore, been limited to the $1,520 in current, “actual child-related monthly expenses”

that R.B. claims had been expressly documented by J.G., rather than the $3,908.15 in

monthly child support calculated using the extrapolation method. We disagree.                       As

stated above, a child’s “qualitative needs” is only one of the factors the trial court was

required to consider in determining an appropriate child support award under R.C.

3119.04(B); another is the “standard of living of the children and parents.”              See Siebert

v. Tavarez, 8th Dist. No. 88310, 2007-Ohio-2643, ¶ 38-39 (decision to limit modification

of child support solely to increase in custodial parent’s actual expenses constituted an


       4
         In concluding that the trial court did not abuse its discretion in using the extrapolation
method to calculate R.B.’s child support obligation, we are mindful of Siebert v. Tavarez, 8th Dist.
No. 88310, 2007-Ohio-2643, in which this court expressed “significant doubts” as to “whether the
court fulfills its statutory duty to determine child support on a case-by-case analysis as required by
R.C. 3911.04(B) when it by rote extrapolates a percentage of income to determine child support.”
Id. at ¶ 34. This, however, is not that case. The trial court in this case did not use the extrapolation
method “by rote” to determine the appropriate level of child support. Rather, in considering the needs
of the child and the standard of living of the child and parents, the trial court reasonably determined,
under the particular facts and circumstances here, that the extrapolation method was a fair and
equitable means of determining the appropriate amount of child support to be paid.
abuse of discretion under the circumstances; although child of baseball player was “not

entitled to a windfall based on [his father’s] salary, neither should he be denied a standard

of living commensurate with his father’s professional success”).

       {¶33} R.B. also contends that the trial court erred in finding that J.M.G. was

entitled to the standard of living he would have enjoyed had his parents married or

otherwise resided together with him and that the child support awarded by the trial court

using the extrapolation method was thus, in effect, an improper award of “spousal

support.” R.B., however, misstates the trial court’s ruling. The trial court did not

determine, as R.B. contends, that J.M.G. “should be entitled to the same lifestyle he

would have enjoyed had [R.B. and J.G.] married or resided together with the child.”

Rather, the trial court held that the child was “entitled to have a life-style with his mother

which is reasonable in relationship to the life-style he would enjoy with his father, were

the father to participate in his son’s life.” An award of child support to accomplish such

a goal is not tantamount to spousal support, nor, as R.B. suggests, does it “give a mother a

windfall for bearing an illegitimate child.”     Rather, it is the fulfillment of a parent’s

obligation to provide for and act in the best interests of his or her child consistent with the

parent’s resources and capabilities.     The fact that R.B. never lived with J.M.G. or

J.M.G.’s mother does not mean J.M.G. should be denied a lifestyle comparable to that he

would have enjoyed had R.B. chosen to actively participate in his son’s life.

       {¶34} The record reflects that the trial court properly considered both the needs of

J.M.G. and the standard of living of J.M.G. and his parents in extrapolating the parties’
child support obligations as required under R.C. 3119.04(B). Lanham, 197 Ohio App. 3d
426, 2011-Ohio-6190, 967 N.E.2d 1256, at ¶ 22; R.C. 3119.04(B). After reviewing the

record, we do not find any abuse of discretion by the trial court in determining R.B.’s

modified child support obligation. Accordingly, R.B.’s fourth and sixth assignments of

error are overruled.

       Sufficient, Competent Evidence Supporting Judgment

       {¶35} In his final assignment of error, R.B. contends that because the only

evidence of J.M.G.’s qualitative needs was J.G.’s testimony regarding her monthly

child-related expenses, the trial court’s judgment, ordering R.B. to pay “almost three

times that amount,” “was not supported by sufficient, competent evidence.”       Once again,

we disagree. As discussed above, J.M.G.’s needs were only part of the equation.          The

record reflects that in extrapolating the child support obligation, the trial court considered

both the needs and standard of living of J.M.G. and his parents as required under R.C.

3119.04(B), determining that a fair and equitable child support award was $3,908.15 per

month if medical insurance was provided, and $4,026.77 per month if medical insurance

was not provided. Based on the foregoing, we find that the trial court’s child support

determination complies with R.C. 3119.04(B) and is supported by competent, credible

evidence. R.B.’s seventh assignment of error is overruled.

       {¶36} The judgment of the juvenile court is affirmed.

       It is ordered that appellee recover from appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.
      It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

      A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.



_________________________________
KENNETH A. ROCCO, JUDGE

MARY J. BOYLE, P.J., and
MARY EILEEN KILBANE, J., CONCUR